Opinion issued December 17, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00206-CV
                             ———————————
        CHARLIE ESPARZA AND CHRISTIE ESPARZA, Appellants
                                         V.
                   REALSOLVER INVESTMENTS, LLC, Appellee


                   On Appeal from the County Court at Law No. 2
                             Galveston County, Texas
                        Trial Court Case No. CV-0086258


                           MEMORANDUM OPINION

       Appellants, Charlie Esparza and Christie Esparza, have failed to timely file a

brief. See TEX. R. APP. P. 38.6(a), 38.8(a). After being notified that this appeal

was subject to dismissal, appellants did not adequately respond. See TEX. R. APP.

P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 38.8(a), 42.3(b), (c), 43.2(f). We dismiss any pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss.




                                        2